DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement filed 10/24/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered, for any items that have been lined through by the examiner. 
No copies of the foreign patent documents have been provided. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0012], lines 4-10: this sentence lacks a main verb  
Paragraph [0046], line 10: “advancing the” appears instead of “advancing through the”. 
Appropriate correction is required.
It appears that applicant is misusing the verb “collimate”, which means, “to make parallel”.  It appears that applicant may intend to communicate the feature of sighting through a telescope, for example, using a reticle or cross hairs to ensure accurate aligning of the telescope with a sighted target point.  This is not what collimate means, however. 

Claim Objections
Claim 7 is objected to because of the following informalities: 
In line 4, the preamble appears to be worded incorrectly, since the claim, when preceded by “What is claimed is”, “I claim” or “We claim” is to form a grammatical sentence; it is suggested that the wording “instructions that, when executed by a . 
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“laser positioning part” in claim 1 (lines 3 and 7) 
“plane crossing location identifying part” in claim 1 (line 5) 
“comparing part” in claim 1 (line 13) 
“judging part” in claim 2 (line 1) 
“laser positioning part” in claim 2 (line 2) 
“plane crossing location identifying part” in claim 3 (lines 1-2) 
“laser positioning part” in claim 3 (lines 3-4) 
“laser positioning part” in claim 4 (lines 1 and 4) 
“laser positioning part” in claim 7 (line 2, lines 2-3, and line 7). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  These corresponding structures appear to consist of merely the boxes depicted in FIG. 3 of the drawings. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant fails to disclose structure sufficient to perform the claimed functions recited in connection with any of “a laser positioning part”, “a plane crossing location identifying part”, “a comparing part”, and “a judging part”; even if a computer or processor is disclosed, the application needs disclosure of an algorithm that the computer uses to perform the claimed specialized function(s).  the application thus fails to satisfy the written description requirement in that it is not clear, without such disclosure, that the inventors have possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
No structure sufficient to perform the claimed functions recited in connection with any of “a laser positioning part”, “a plane crossing location identifying part”, “a comparing part”, and “a judging part” is disclosed; even if a computer or processor is disclosed, the application needs disclosure of an algorithm that the computer uses to perform the claimed specialized function(s).  The disclosure requirement under § 112(f) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed function. 
Further, it is not clear how irradiating an object with laser light positions the object. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siercks et al. (US 2015/0042977). 
As to claim 1, Siercks discloses a surveying device (FIG. 2a, reference number 50; paragraph [0066]) comprising: 
an optical system used to sight an object to be positioned (FIG. 2b, reference number 30; paragraphs [0009], [0016], telescopic sight; paragraph [0068], telescope 30; 
a laser positioning part that irradiates the object with laser light via the optical system to position the object (paragraph [0016]); 
a plane crossing location identifying part that identifies a crossing location of multiple planes constituting a three-dimensional structure as a first location, on a basis of a result of the positioning performed by the laser positioning part (paragraph [0084]: measuring device 20 is used to scan a vertical house edge, thereby identifying a crossing location of multiple planes that constitute a 3D structure (i.e., the house)); 
a laser scanner (paragraphs [0017], [0066], Fig.2: reference number 10) that performs laser scanning in an area comprising the crossing location of the planes of the three-dimensional structure (paragraph [0084]: attachment scanner 10 is also used to scan the vertical house edge); 
a plane crossing location calculator that calculates the crossing location of the planes of the three-dimensional structure as a second location, on a basis of resultant data of the laser scanning performed by the laser scanner (this feature is implicit; it follows from paragraph [0084] that the two point clouds representing the vertical house edges are somehow modeled and associated with a spatial (angular) position); and 
a comparing part that compares the first location and the second location with each other (paragraph [0084]: difference angle between measured vertical house edges is determined). 
As to claim 3, Siercks further discloses that the plane crossing location identifying part identifies the crossing location of the multiple planes on a basis of positioning data of multiple points in each of the multiple planes, and the positioning data are obtained by the laser positioning part (paragraph [0084]: attachment scanner 10 is also used to scan the vertical house edge; in addition, this feature is implicit; it follows from paragraph [0084] that the two point clouds representing the vertical house edges are somehow modeled and associated with a spatial (angular) position). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Siercks. 
As to claim 2, Siercks further teaches calibration of measuring device (paragraphs [0076], [0077], and [0084]; it is generally known to apply thresholds to determine if a comparison result/error is sufficiently significant to warrant corrective action, and such use of thresholds can therefore be regarded as obvious), and therefore suggests a judging part that judges a calibrated condition between the laser positioning part and the laser scanner on a basis of information whether a difference between the first location and the second location is in a predetermined threshold range. 
As to claim 4, Siercks teaches a method (claim 34), and also teaches a surveying device (FIG. 2a, reference number 50; paragraph [0066]) comprising: 
an optical system used to sight an object to be positioned (FIG. 2b, reference number 30; paragraphs [0009], [0016], telescopic sight; paragraph [0068], telescope 30; 
a laser positioning part that irradiates the object with laser light via the optical system to position the object (paragraph [0016]); 
a plane crossing location identifying part that identifies a crossing location of multiple planes constituting a three-dimensional structure as a first location, on a basis of a result of the positioning performed by the laser positioning part (paragraph [0084]: measuring device 20 is used to scan a vertical house edge, thereby identifying a crossing location of multiple planes that constitute a 3D structure (i.e., the house)); 
a laser scanner (paragraphs [0017], [0066], Fig.2: reference number 10) that performs laser scanning in an area comprising the crossing location of the planes of the three-dimensional structure (paragraph [0084]: attachment scanner 10 is also used to scan the vertical house edge); 
a plane crossing location calculator that calculates the crossing location of the planes of the three-dimensional structure as a second location, on a basis of resultant data of the laser scanning performed by the laser scanner (this feature is implicit; it follows from paragraph [0084] that the two point clouds representing the vertical house edges are somehow modeled and associated with a spatial (angular) position); and 
a comparing part that compares the first location and the second location with each other (paragraph [0084]: difference angle between measured vertical house edges is determined), and therefore suggests a calibration checking method for a surveying device having a laser positioning part combined with a laser scanner, the method comprising: identifying a crossing location of multiple planes constituting a three-dimensional structure, on a basis of a result of positioning performed by the laser positioning part; calculating the crossing location of the planes of the three-dimensional structure on a basis of laser scanning data obtained by the laser scanner; and comparing the identified crossing location of the multiple planes and the calculated crossing location of the multiple planes with each other. 
As to claim 5, Siercks further teaches calibration of measuring device (paragraphs [0076], [0077], and [0084]; it is generally known to apply thresholds to determine if a comparison result/error is sufficiently significant to warrant corrective action, and such use of thresholds can therefore be regarded as obvious), and therefore suggests judging a calibrated condition based on whether a difference between the identified crossing location and the calculated crossing location is within a predetermined threshold range. 
As to claim 6, Siercks further teaches that the plane crossing location identifying part identifies the crossing location of the multiple planes on a basis of positioning data of multiple points in each of the multiple planes, and the positioning data are obtained by the laser positioning part (paragraph [0084]: attachment scanner 10 is also used to scan the vertical house edge; in addition, this feature is implicit; it follows from paragraph [0084] that the two point clouds representing the vertical house edges are somehow modeled and associated with a spatial (angular) position), and therefore suggests that  identifying a crossing location of multiple planes constituting a three-dimensional structure comprises identifying the crossing location of the multiple planes on a basis of positioning data of multiple points in each of the multiple planes. 
As to claim 7, Siercks teaches a computer program product stored on a machine-readable carrier (claim 35), and also teaches a surveying device (FIG. 2a, reference number 50; paragraph [0066]) comprising: 
an optical system used to sight an object to be positioned (FIG. 2b, reference number 30; paragraphs [0009], [0016], telescopic sight; paragraph [0068], telescope 30; 
a laser positioning part that irradiates the object with laser light via the optical system to position the object (paragraph [0016]); 
a plane crossing location identifying part that identifies a crossing location of multiple planes constituting a three-dimensional structure as a first location, on a basis of a result of the positioning performed by the laser positioning part (paragraph [0084]: measuring device 20 is used to scan a vertical house edge, thereby identifying a crossing location of multiple planes that constitute a 3D structure (i.e., the house)); 
a laser scanner (paragraphs [0017], [0066], Fig.2: reference number 10) that performs laser scanning in an area comprising the crossing location of the planes of the three-dimensional structure (paragraph [0084]: attachment scanner 10 is also used to scan the vertical house edge); 
a plane crossing location calculator that calculates the crossing location of the planes of the three-dimensional structure as a second location, on a basis of resultant data of the laser scanning performed by the laser scanner (this feature is implicit; it follows from paragraph [0084] that the two point clouds representing the vertical house edges are somehow modeled and associated with a spatial (angular) position); and 
a comparing part that compares the first location and the second location with each other (paragraph [0084]: difference angle between measured vertical house edges is determined), and therefore suggests a non-transitory computer recording medium storing computer executable instructions for checking a calibrated condition between a laser positioning part and a laser scanner, the laser positioning part and the laser scanner being equipped in combination on a surveying device, the computer executable instructions that, when executed by a computer processor, cause the computer processor to: identify a crossing location of multiple planes constituting a three-dimensional structure, on a basis of a result of positioning performed by the laser positioning part; calculate the crossing location of the planes of the three-dimensional structure on a basis of laser scanning data obtained by the laser scanner; and compare the identified crossing location of the multiple planes and the calculated crossing location of the multiple planes with each other. 
As to claim 8, Siercks further teaches calibration of measuring device (paragraphs [0076], [0077], and [0084]; it is generally known to apply thresholds to determine if a comparison result/error is sufficiently significant to warrant corrective action, and such use of thresholds can therefore be regarded as obvious), and therefore suggests that the computer executable instructions, when executed by a computer processor, further cause the computer processor to judge a calibrated condition based on whether a difference between the identified crossing location and the calculated crossing location is within a predetermined threshold range. 
As to claim 9, Siercks further teaches that the plane crossing location identifying part identifies the crossing location of the multiple planes on a basis of positioning data of multiple points in each of the multiple planes, and the positioning data are obtained by the laser positioning part (paragraph [0084]: attachment scanner 10 is also used to scan the vertical house edge; in addition, this feature is implicit; it follows from paragraph [0084] that the two point clouds representing the vertical house edges are somehow modeled and associated with a spatial (angular) position), and therefore suggests that identify a crossing location of multiple planes constituting a three-dimensional structure comprises identify the crossing location of the multiple planes on a basis of positioning data of multiple points in each of the multiple planes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645